Matter of Turner v Yonker (2022 NY Slip Op 02720)





Matter of Turner v Yonker


2022 NY Slip Op 02720


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, NEMOYER, AND BANNISTER, JJ.


425 CAF 19-00159

[*1]IN THE MATTER OF JENNIFER A. TURNER, PETITIONER-APPELLANT,
vTODD D. YONKER, RESPONDENT-RESPONDENT. 


TYSON BLUE, MACEDON, FOR PETITIONER-APPELLANT. 
MICHAEL R. MILLER, NEWARK, FOR RESPONDENT-RESPONDENT.
ROBERT A. DINIERI, CLYDE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Wayne County (John B. Nesbitt, J.), entered November 28, 2018 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, awarded custody to respondent. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court